
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1438
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2010
			Mr. Paulsen submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Promoting increased awareness and diagnosis
		  of peripheral arterial disease (PAD) to address the high mortality rate of this
		  treatable disease.
	
	
		Whereas atherosclerosis occurs when blood flow is reduced
			 because arteries become narrowed or blocked with fatty deposits;
		Whereas atherosclerosis is responsible for more deaths in
			 the United States than any other condition and heart attacks, resulting from
			 clogged chest arteries, are the leading cause of death in America;
		Whereas atherosclerosis also affects arteries of the brain
			 and leads to strokes, which are the third most common cause of death in the
			 United States, killing nearly 150,000 people annually;
		Whereas atherosclerosis also occurs in the legs and is
			 known as peripheral arterial disease (in this resolution referred to as
			 PAD) and having PAD significantly increases the risk for heart
			 attack, stroke, amputation, and death;
		Whereas most Americans are aware of atherosclerosis in the
			 brain and heart, 3 out of 4 Americans have never heard of PAD and Americans
			 with PAD are often unaware of the serious risks of the condition;
		Whereas despite low levels of awareness, PAD is common and
			 deadly with eight to twelve million Americans having PAD and these individuals
			 suffer a 5-year mortality rate that is higher than that faced by individuals
			 with stroke, heart disease, or breast cancer;
		Whereas the incidence of PAD is likely to increase in the
			 United States with the rise of both obesity and diabetes;
		Whereas of those Americans with severe PAD, also known as
			 critical limb ischemia, 35 percent may suffer an amputation and 20 percent may
			 die within 6 months;
		Whereas PAD is the primary cause of amputations in the
			 United States, with more than 100,000 amputations occurring annually, at a cost
			 of more than $3 billion;
		Whereas PAD disproportionately affects certain populations
			 including Americans aged 65 and older, African-Americans, and adults with
			 diabetes;
		Whereas PAD is a major risk factor for amputations in
			 people with diabetes, contributing to about 71,000 lower-limb amputations
			 annually;
		Whereas less than 35 percent of patients with PAD
			 experience typical symptoms and, therefore, many with the disease remain
			 undiagnosed;
		Whereas screening for PAD is effective, inexpensive,
			 risk-free, and accurate and can be part of routine medical care;
		Whereas Medicare and many private health plans do not
			 cover a one-time screening to detect PAD;
		Whereas once PAD is detected, heart attacks, strokes,
			 amputations, and deaths can be reduced through the use of national,
			 evidence-based PAD care guidelines; and
		Whereas there is a need for national efforts to ensure
			 that patients at highest risk for undiagnosed PAD have access to diagnostic
			 tests and patients diagnosed with the disease are being treated according to
			 evidence-based guidelines to improve patient outcomes: Now, therefore, be
			 it
		
	
		1.Need for actionThe House of Representatives—
			(1)identifies the need for government
			 agencies, health care organizations, professional societies, health systems,
			 and clinicians to take actions to improve the diagnosis and treatment of
			 peripheral arterial disease; and
			(2)resolves to
			 promote efforts to increase public and clinician awareness of PAD.
			2.Encouragement for
			 specific actionsThe House of
			 Representatives encourages the following actions:
			(1)The Administrator of the Center for
			 Medicare & Medicaid Services should examine ways to increase the number of
			 beneficiaries that are aware of PAD and screened for the disease.
			(2)The Director of the Centers for Disease
			 Control and Prevention, acting through the National Heart Disease and Stroke
			 Prevention Program, should examine ways to educate medical professionals about
			 the benefits of PAD screening and assess and reduce regional disparities in the
			 diagnosis and treatment of PAD.
			(3)The Director of the National Institutes of
			 Health should continue the Institutes’ critically important leadership role in
			 the fight against PAD—
				(A)by continuing and
			 increasing the support of its respective Institutes, including the National
			 Heart, Lung, and Blood Institute for basic and clinical PAD research, for PAD
			 comparative effectiveness studies, and for assessing and improving public
			 awareness of PAD;
				(B)by encouraging the National Heart, Lung,
			 and Blood Institute, the National Institute on Aging, the National Institute of
			 Diabetes and Digestive and Kidney Diseases, the National Institute of Nursing
			 Research, and the National Center on Minority Health and Health Disparities to
			 provide the necessary funding for intramural and extramural biomedical research
			 and education with respect to PAD through the co-sponsorship of workshops and
			 seminars with respected patient organizations;
				(C)by exploring
			 collaborative opportunities for PAD research with national health professional
			 societies and vascular care foundations using the multidisciplinary approach of
			 the National Institutes of Health; and
				(D)by exploring
			 collaborative opportunities with the Food and Drug Administration and Centers
			 for Medicare and Medicaid Services to expand access to proven diagnostic
			 methods and therapeutic interventions via sponsorship of annual PAD strategic
			 planning meetings.
				(4)The Agency of Healthcare Research and
			 Quality should include PAD in its strategic vision to improve health outcomes,
			 to strengthen quality measurement and improvement, and to improve health care
			 access for individuals with PAD, through offering support to research centers
			 that specialize in PAD health care research in the following areas:
				(A)Quality
			 improvement and patient safety.
				(B)Outcomes and
			 effectiveness of care.
				(C)Clinical practice
			 and technology assessment.
				(D)Health care
			 organization and delivery systems.
				(E)Primary care
			 (including preventive services).
				(F)Health care costs
			 and sources of payment.
				
